 OIL, CHEMICAL AND ATOMIC WORKERS INTL. UNIONOil, Chemical and Atomic Workers InternationalUnion, AFL-CIO and Oil, Chemical and AtomicWorkers International Union, AFL-CIO, Local I-5 (Standard Oil Company of California WesternOperations, Inc.) and L. D. Sweet. Case 32-CB-17(formerly 20-CB-4291 )January 9, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn September 21, 1977, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, the General Counseland Respondent International filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This case was heard before me on August 2, 1977. Thecharge was filed by L. D. Sweet, an individual, on March16, 1977, and a copy thereof was served on Respondents onMarch 17, 1977. An amended charge was filed by Sweetand served on Respondents on April 28, 1977. Thecomplaint, which issued on April 29, 1977, alleges thatRespondents violated Section 8(b)(1XA) of the NationalLabor Relations Act, as amended. The basic issue herein iswhether Respondents refused to take Sweet's grievance toarbitration because she was not a member of Respondents.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs filed by the parties, I make the following:t All dates from August through December are in 1976. and all datesfrom January through April are in 1977. unless otherwise stated.234 NLRB No. 24FINDINGo OF FACT1. JURISDICTIONStandard Oil Company of California, Western Opera-tions, Inc., herein called Standard Oil, a California corpo-ration, with a refinery located in Richmond, California, isengaged in the production, refinement, and distribution ofpetroleum products. During the past calendar year Stan-dard Oil, in the course and conduct of its businessoperations, sold and shipped goods valued in excess of$50,000 directly to customers located outside the State ofCalifornia.The complaint alleges, Respondent admits, and I findthat Standard Oil is, and at all times material herein hasbeen, an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat each Respondent is a labor organization within themeaning of Section 2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsSweet was employed by Standard Oil in March 1973. Atthe time of her discharge she was working in the purchas-ing and stores department. On August 25, 1976,1 she wasstopped by Foreman J. M. Baker and a security guard atthe end of her shift when she was preparing to leave thepremises with a Company-owned coffeepot in her posses-sion.According to Sweet, at 4:13 p.m. she was standing at thestairway with two paper bags waiting for 4:15 p.m., the endof the shift. Baker and a security guard approached her.Baker said he had reason to believe she had stolenproperty, which Sweet denied. Baker asked if she knew shehad a coffeepot in her bag. Sweet said yes. Baker said hehad reason to believe that she had a stolen coffeepot andasked what was in the bags she was carrying. Sweet repliedthat obviously he knew more about what was in her bagsthan she did.Baker repeated his question, whereupon Sweet said herthermos and leftover lunch was in one bag and thecoffeepot was in the other bag. Baker said, "Your friend setyou up." Sweet said she did not believe that someonewould give her a stolen coffeepot to use. Baker asked whogave it to her. Sweet replied, "Well, it seems like you knowmore about this pot than I do." Baker turned to thesecurity guard and said, "You see, she's not cooperatingwith us." The guard asked if she knew who gave her thepot. Sweet said yes. He inquired what she planned to dowith the pot. She said she was taking it to get an extensioncord. He asked her who gave her the pot. Sweet said anengineering technician. The guard asked for the name andSweet replied, "Cliff Lewis." The guard asked who Lewis147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas. Sweet said he worked there. Baker said, "No, hedoesn't work here." The guard asked what was Lewis doingthere if he did not work there. Baker explained that heknew Lewis, that Lewis worked for the Company but in adifferent division. Sweet said he was in and out of purchaseand stores all the time. Baker then told Sweet that she wassuspended until further notice.Sweet testified that she did not steal the coffeepot andthat she had never intended to use it at home. Rather Lewishad obtained the pot for her and she planned to use it atwork to heat water for tea. She admits that there was acoffeepot in her department for the use of departmentemployees but states that it was used for coffee. Accordingto Sweet, she was taking the coffeepot home because shewanted to purchase a longer cord for it. She contends thatshe needed the pot to ensure that the cord would fit.She then went into an explanation that would beplausible if there was some need to replace the appliancecord, i.e., the short length of the cord that came with thepot and the possibility that all appliance cords would notfit into the cord receptacle built into the pot. However,there is no testimony that the appliance cord that camewith the pot was defective and no explanation of why sherequired a new appliance cord rather than an extensioncord. Considering the length of space that she testified thatthe cord would have to traverse to be plugged into anoutlet, I find it difficult to believe that she thought shecould find an appliance cord that long and if what sherequired was an extension cord, then there was no necessityto take the coffeepot home.On August 31, Sweet's suspension was changed to adischarge. Within the week following Sweet's suspension,employee John Towner approached Robert Entwistle,chief steward for the Local 1-5 Standard Oil unit, and toldhim about Sweet's suspension and discharge. Entwistletelephoned Sweet to inquire regarding her suspension.Sweet related to him what had occurred. Entwistle said hecould not do anything until the Company notified her, thatshe should contact him as soon as she received suchnotification and he would accompany her to discuss thecharges with the Company.Shortly thereafter, Sweet received notification of a timeshe was to report to the Company. She contacted Entwistle.Entwistle said he would accompany her but he could notdo anything until he learned the charges against her. OnAugust 31, Sweet and Entwistle met with Acting Superin-tendent Tom Webster and Baker. The meeting lasted only5 or 10 minutes. According to Sweet, Webster said he reallydid not know what was happening, just that he was told togive Sweet her termination papers. Entwistle asked how thedecision to terminate Sweet was reached. Webster said heknew nothing about it, he was merely acting superinten-dent on vacation relief, and all he knew was he wasinstructed to give Sweet her termination papers. Entwistleinquired whether Sweet had been given an opportunity tospeak in her behalf. Webster said he knew nothing about it.2 Both Respondents are parties to the collective-bargaining agreementand are referred to collectively therein as the Union. The contract providesthat the Workmen's Committee, comprsed of nine members, is the Union'srepresentative with full authority to bind the Union to wntten agreementswith the Company, and to represent the Union in the implementation of thecollective-bargaining agreement.Baker, Entwistle, and Sweet went to personnel, whereSweet was to pick up separation pay. Entwistle asked howthey arrived at the decision to terminate. The personnelofficer denied any knowledge. Entwistle said other peoplehad done worse things and only received a reprimand or asuspension.Following this meeting, Entwistle and Sweet talked toTowner. Entwistle commented that the Company waswrong, that Sweet was apprehended on company propertyand time, that the Company was just trying to get rid ofSweet. He then asked Sweet about her job performance.She said it was good. Entwistle asked if she wanted to file agrievance. Sweet said she was not a member of the Union.Entwistle said it did not matter, that the Union wouldrepresent her if she filed a grievance, whereupon Sweetsigned a grievance and also an application for membershipin the Union. Entwistle said she would not be liable forunion dues until she was reinstated.Local 1-5 processed Sweet's grievance through severalsteps. The first two steps, according to the collective-bargaining agreement, involved meetings first with theforeman and then with the refinery manager, or appropri-ate designate. The Workmen's Committee represents thegrievant at the second step.2The agreement furtherprovides that if the complaint is not settled at the refinerymanager level, the Union may request that the matter beadjudicated by a board of arbitration, comprised of twoarbitrators, one selected by the Company and one by theUnion.3If the two arbitrators fail to reach an agreement,either party may, within 45 days of the date of the writtenrequest for arbitration, notify the other in writing that theywish to select a third arbitrator, or the case shall beconsidered closed. Within 30 days after its hearing of thecase, the board of arbitration must hand down a writtendecision which is final and binding upon both parties. Theexpense and compensation of the two-party arbitrators areto be borne by the party selecting the arbitrator. Theexpense of the third member of the board of arbitration isdivided equally between the Company and the Union.While the agreement sets forth time limitations, it alsoprovides: "Time limitations specified herein shall ordinari-ly be applicable, but may be extended by mutual agree-ment between the parties to the proceeding to take care ofunusual cases, such as illness or other justifiable absences."On September 2, Entwistle filed a written grievanceseeking reinstatement and backpay for Sweet. On Septem-ber 7, Baker responded, "Ms. L. D. Sweet was terminatedfor misconduct, theft of company property, after a thor-ough review of the incident in question. We therefore denyany violation of the Articles of Agreement." On September10, Local 1-5 requested a second step meeting which washeld on September 30. The memorandum of this meetingcontained in Sweet's file reads: 43 Apparently these arbitrators are usually employees of the respectiveparties.4 The Union had access to Sweet's personnel file.148 OIL, CHEMICAL AND ATOMIC WORKERS INTL. UNIONMEMORANDUM OF MEETING WITH OCAW UNIONGRIEVANCE P&S--RWE-176SEPTEMBER 30, 1976 (10:20 A.M.10:40 A.M.)Present: For the Company -R. W. Davis andL. M. Rich For the Union -R. W. EntwistleGrievance: Unjust termination.Situation: A warehouseman, Miss L. Sweet, had anemployee from another division, not her immediatesupervisor, order her a coffee pot. After delivery sheremoved the pot from its cardboard container and putit in a paper bag, which she later stapled shut. Prior toher stapling the bag shut, another employee spotted thecoffee pot and bag off in a corner, and, thinkingsomething amiss, contacted his superior. At the end ofthe day shift as Miss Sweet was walking out to her ridegroup's car, she was stopped by a plant protectionguard & her supervisor and asked what was in the bag.After some hesitation the coffee pot was produced.Miss Sweet contended that she was taking the coffeepot home because she needed a longer cord.Discussion: The Union's recap of the situation agreedin general with the above. However, they contendedthat Miss Sweet did not try to hide the coffee pot, andthat she did need a longer extension cord because theonly electrical outlet in her office was on one side of adoorway, while the coffee pot stand was on the otherside. They also pointed out that she had not actuallyleft the Company premises and therefore had not reallystolen the coffee pot, even if that was her intention. TheUnion also inferred that her immediate supervisor wasnot well liked and this was the reason that Miss Sweetasked someone outside of her own department topurchase the pot.The Company pointed out that there was already anunused coffee pot in Miss Sweet's office. She couldhave easily used that to boil water for her tea or soup. Ifshe wanted a longer extension cord why did she takethe pot with her, when the existing extension cord couldhave easily served as an example. Stapling the bag for ahandle also failed to hold much credence because shewas carrying the bag cradled in her arm as she left thewarehouse. Refuting the comments made about hersupervisor, the Company pointed out that he hadpurchased several items for employees who wereworking for him. All in all, the evidence was sooverwhelming that after considering all aspects of thisincident, the Company had no other recourse but toterminate this employee. The Union was informed thatthey would receive a written response to this effectshortly.During the processing of the grievance, Local 1-5 hadaccess to Sweet's personnel file. Among other things, thefile indicated that Sweet's work performance was good andthat she was considered eligible for advancement. As to theincident leading to her discharge, the file contained reportsof interviews with Sweet and Lewis, and statements fromLewis, Baker, and other personnel. Sweet's and Baker'saccounts essentially agreed with Sweet's testimony. Lewis'account agreed that he obtained the coffeepot for Sweet,however, he also claimed, according to an interview report,that before he gave her the pot he specifically elicited herpromise to use it only at work and not to take it home. Thefile reports indicate a management decision that Lewis didnot conspire with Sweet to steal the pot but that he abusedhis purchasing authority when he purchased the pot for heruse. The disciplinary action in his case was to reassign himwhere he would be more closely supervised The file furthercontains statements from management personnel regardingthere being an unused coffeepot in Sweet's working area.On October 8, the Company notified Local 1-5 that itfound no violation of the agreement with regard to Sweet'stermination. On October 18, Local 1-5 requested thatSweet's grievance be adjudicated by a board of arbitration.On November 11, the Union requested the selection of athird arbitrator. Thereafter the parties agreed upon a thirdarbitrator and that the arbitration be held on March 28. OnMarch 3, Local 1-5 notified the Company that it did notwish to further pursue the Sweet grievance. GeneralCounsel contends that this step was taken because Sweetwas not a member of Respondent. The only evidence ofillegal motivation is statements made by Entwistle as todiscussions by the Workmen's Committee.About 2 weeks after filing her grievance, Sweet tele-phoned Entwistle and told him she was having difficultysecuring unemployment benefits. Entwistle told her shecould file an appeal and if she needed any help someonefrom the Union would assist her in preparing the appealand at any appeal hearing. Entwistle said a union meetingwas coming up and he would bring her case up fordiscussion. He said there had been talk at the union halland a couple of guys were not too enthusiastic about hercase; but he felt it was a good case, that there were otherpeople who had taken things of greater value, and that hewas going to find the records of these cases and use them asan argument in Sweet's case.After several unsuccessful attempts to reach Entwistle,Sweet next talked to him by telephone during the last ofSeptember or the first of October. Entwistle said they hadmet again, a couple of guys on the boardswere not soenthusiastic about handling the case. Sweet requestedcopies of her personnel file. Entwistle said he still had notlooked at the file but he would send her copies. He neverdid send her the copies.Sometime in November, Entwistle told Sweet he wasgoing on vacation and would contact her on his return.When she did not hear from him, Sweet contactedEntwistle. Entwistle said they were not doing anything withSweet's case, he still did not have copies for her of herpersonnel file, and that he did not have time to work on hercase because of contract negotiations.In January, after contract negotiations were concluded,Sweet again contacted Entwistle. According to Sweet,Entwistle told her they had taken her case to arbitrationand were not going to proceed any further. He promised toI This was apparently a reference to the Workmen's Committee.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsend her copies of her personnel file. When she had notreceived the copies after 2 weeks, Sweet again telephonedEntwistle. At that time, according to Sweet, Entwistle toldher that the Union had taken her case through twoarbitrations and that they were no longer interested in hercase. He further said that at a meeting a couple of the guyssaid that Sweet had worked there for 4 years and neverjoined the Union, and now she was coming to the Unionbecause she was in trouble. Entwistle further stated thatone person said he felt that they should not spend moneyon a nonmember. Entwistle replied that he felt that aperson should be able to work when they file a grievanceuntil the grievance was settled. Entwistle further said theycould not do anything about it, they were not interested intaking the grievance further. Sweet asked why Entwistledid not tell her this in the beginning so she could have beenpaying union dues. Entwistle said he felt they would carryher grievance as far as it had to go in order for her to getsatisfaction because he felt her case was very good and theCompany was wrong. Sweet further testified:Q. Why did he say your grievance was beingdropped?A. He said it was being dropped because theyobjected to spending union money on a non-union duespaying person.On cross-examination, Sweet testified:Q. Did he tell you how the decision was made notto take your case any further than the two arbitrationsit had already gone to?A. The only thing he said was that a couple of theguys on the board felt that they weren't interested inthe case because I was a non-paying dues member.Q. Not a member of the union?A. Right -non-paying dues member -because Ihad signed papers to join the union when I had firstcontacted him.Q. You were told that it happened at a meeting,that the union decided not to take your case?A. Right, because I was a non-dues-paying mem-ber.Q. Well, did he say that there was a vote?A. No, he said that they were not interested, andthey felt that -they didn't feel that they should payunion dues or money to take care of my case because Ihad never paid any dues.Upon being shown her prehearing affidavit, Sweettestified that in January Entwistle did not tell her that theydid not want to spend the money, rather he said they werediscussing taking her grievance to a third arbitration. It washer understanding that he was trying to get the Union toproceed to a third arbitration but they were no longerinterested. Sweet also testified on cross-examination:Q. Did he say anything more about the discussionof the case other than this comment by one person?6 Local 1-5's attorney testified that he was consulted, that he reviewedSweet's file and advised that it was unlikely that the Union could prevailA. Another person said that it costs as much as$800, and someone else said that I'd been there almostfour years and I'd never thought about joining a unionuntil I got in trouble.There is no essential disagreement between Entwistleand Sweet as to their conversations except that Entwistletestified that he gave her a general report on what occurredat the Workmen's Committee meeting at which the deter-mination was made as to whether to proceed to arbitration-that there were some members who felt that they shouldnot proceed because she was not a member, others felt thatthey should proceed regardless, and others expressed anopinion that they should not proceed because there was noway to win.Entwistle further testified that the Sweet grievance wasdiscussed at several meetings of the Workmen's Committeeand that in each of the meetings the discussion includedsome mention of her status as a nonmember of the Unionand the cost of arbitration. According to him, at the timethe original decision was made to go to third-partyarbitration, several committee members, including himself,felt that the Company had acted improperly because Sweetwas apprehended before she had physically left the prem-ises and that this weighed very heavily in the initialdecision to proceed to third-party arbitration. Neverthelessit was felt by some that since legal counsel was available, itshould be utilized. They therefore requested that the unionbusiness agent consult with Local 1-5's attorney andspecifically inquire as to the question of apprehending aperson before the person had left the premises.Thereafter, upon the business agent's report that theattorney had advised that this theory would not besuccessful,6Entwistle initiated a reconsideration of thedecision to proceed to third-party arbitration. Again thecommittee discussed all of the things they had discussed atthe previous meeting and also the business agent's report asto the advice of legal counsel. This time, the committeedecided not to proceed to third-party arbitration.ConclusionRespondent International contends that it had no in-volvement in the processing of the Sweet grievance andthus has no liability in this regard. I disagree. BothRespondents are recognized as the joint exclusive bargain-ing representative of the employees in the unit involvedherein. The delegation of authority to Respondent Local 1-5 and/or the Workmen's Committee does not relieveRespondent International of its responsibilities as one ofthe joint exclusive bargaining representatives. The partiesstipulated that Entwistle was an agent of Respondent Local1-5 for the purpose of processing grievances, and thecollective-bargaining agreement provides that the Work-men's Committee is Respondent's representative for thepurpose of processing grievances and has the authority tobind Respondents to written agreements. Accordingly, Ifind that Entwistle and the Workmen's Committee areagents of both Respondents.upon arbitration and that he considered success impossible with theparticular arbitrator to whom the Union had already agreed.150 OIL, CHEMICAL AND ATOMIC WORKERS INTL. UNIONEssentially, General Counsel argues that since Sweet'snonmember status was mentioned at Workmen's Commit-tee meetings, Respondents' actions were tainted by illegalmotivations and thus the refusal to go to third partyarbitration was violative of the Act. I do not think it isquite that simple. That these statements were made arefactors to be considered but should not be in itselfdispositive of the issue herein. What is involved here is acommittee decision reached by a majority of nine persons.There is no evidence that this group ever attempted toreach a consensus, or even to individually state the factorswhich caused each member to vote either for or againstthird-party arbitration. In a meeting of this kind there is noway to prohibit a recalcitrant member from mentioningwhatever he or she wishes, however ill-advised or inappro-priate. One of the things to be considered is whether thestatement went unchallenged. Here Entwistle creditablytestified that when membership was mentioned, he, aschairman, and others, said that was irrelevant, that thedecision should be made on the merits of the matter.Quite significant is the fact that from the beginning, oneor two committee members expressed displeasure at theidea of processing a grievance for a nonmember. Neverthe-less, the committee consistently rejected this argument andagreed to process Sweet's grievance. Initially they rejectedlegal advice that the case was a loser. I credit Entwistle'stestimony that probably the most decisive factor in decid-ing to proceed to arbitration was the belief that Sweetcould not be guilty of theft, since she was apprehendedbefore she left company property. This is buttressed by theI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.memorandum of the second step grievance meeting whichrecites the Union's position "that she had not actually leftthe company premises and therefore had not really stolenthe coffee pot, even if that was her intention." Between theinitial decision to proceed to third party arbitration and thedecision to withdraw from arbitration, only one differentfactor was established -the opinion of legal counsel thather apprehension prior to leaving the premises would haveno significance in the arbitration. In these circumstances, Ifind that the decision to withdraw Sweet's grievance fromarbitration was not motivated by her nonmember status.Accordingly, I find that Respondent did not therebyviolate Section 8(bX I)(A) of the Act.CONCLUSIONS OF LAW1. Standard Oil Company of California, Western Oper-ations Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Each Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. Respondents have not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.151